 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10     BRANDY BREWER, on behalf of herself and               Case No. 16-cv-01373-DAD-EPG
       on behalf of all others similarly situated
11     individuals,                                          ORDER RE: STIPULATED REQUEST FOR
                                                             DISMISSAL OF ENTIRE ACTION AS TO
12                     Plaintiff,                            PLAINTIFF

13             v.                                            (ECF No. 38)

14     SAPUTO DAIRY FOODS USA, LLC, et al.

15                     Defendants.

16

17          Plaintiff, Brandy Brewer, for herself and not on behalf of the proposed class, and

18    Defendants, Saputo Dairy Foods USA, LLC, and Saputo Cheese USA, Inc., have filed a

19    stipulation to dismiss the entire action with prejudice as to Plaintiff Brandy Brewer. (ECF No.

20    38.) In light of the stipulation, the case has ended and is dismissed with prejudice as to Plaintiff

21    Brandy Brewer and without prejudice as to the proposed class. See Fed. R. Civ. P. 41(a)(1)(A);

22    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the

23     Court is respectfully directed to close this case.
     IT IS SO ORDERED.
24

25      Dated:      April 4, 2019                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
